Case: 19-60895       Document: 00515880931            Page: 1      Date Filed: 05/28/2021




              United States Court of Appeals
                   for the Fifth Circuit                                   United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                     No. 19-60895                             May 28, 2021
                                   Summary Calendar                          Lyle W. Cayce
                                                                                  Clerk

   Jose Adrian Tejada-Reyes,

                                                                               Petitioner,

                                           versus

   Merrick Garland, U.S. Attorney General,

                                                                            Respondent.


                           Petition for Review of an Order of
                           the Board of Immigration Appeals
                                   No. A 097 743 553


   Before Smith, Haynes, and Wilson, Circuit Judges.
   Per Curiam:*
          Jose Tejada-Reyes, a native and citizen of Guatemala, petitions for
   review of an order by the Board of Immigration Appeals (“BIA”) dismissing
   his appeal from the denial of his motion to reopen. He avers that an incorrect
   legal standard was applied to his motion to reopen and that he made a prima


          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 19-60895      Document: 00515880931           Page: 2   Date Filed: 05/28/2021




                                     No. 19-60895


   facie showing of eligibility for asylum, withholding of removal, and protection
   under the Convention Against Torture (“CAT”) entitling him to reopening.
   By not addressing them in his appellate brief, Tejada-Reyes has abandoned
   review of his claims regarding equitable tolling, improper notice of the conse-
   quences of failing to appear, sua sponte reopening, and due process. See
   Chambers v. Mukasey, 520 F.3d 445, 448 n.1 (5th Cir. 2008).
          We review the denial of a motion to reopen under a highly deferential
   abuse-of-discretion standard. Lowe v. Sessions, 872 F.3d 713, 715 (5th Cir.
   2017). A motion to reopen may be denied for failure to demonstrate prima
   facie eligibility for relief. INS v. Doherty, 502 U.S. 314, 323 (1992). To make
   a prima facie showing of eligibility for asylum, withholding of removal, or
   protection under the CAT, the movant must demonstrate a reasonable like-
   lihood that he has met the requirements for relief. Guevara Flores v. INS,
   786 F.2d 1242, 1247 (5th Cir. 1986).
          The BIA did not abuse its discretion in determining that Tejada-Reyes
   was not held to a heightened prima facie standard of eligibility. Despite his
   assertions to the contrary, he was not required to make a conclusive showing
   of persecution and instead was merely required to demonstrate that “the evi-
   dence reveal[ed] a reasonable likelihood that the statutory requirements for
   relief have been satisfied.”
          The BIA did not abuse its discretion in determining that Tejada-Reyes
   failed to make a prima facie showing of eligibility for asylum and withholding
   of removal. To establish eligibility for asylum, an applicant must prove that
   he is unwilling or unable to return to his home country “because of persecu-
   tion or a well-founded fear of persecution on account of race, religion, nation-
   ality, membership in a particular social group, or political opinion.” Sharma
   v. Holder, 729 F.3d 407, 411 (5th Cir. 2013) (quoting 8 U.S.C.
   § 1101(a)(42)(A)). “[A]lthough a statutorily protected ground need not be




                                          2
Case: 19-60895        Document: 00515880931         Page: 3    Date Filed: 05/28/2021




                                     No. 19-60895


   the only reason for harm, it cannot be incidental, tangential, superficial, or
   subordinate to another reason for harm.” Cabrera v. Sessions, 890 F.3d 153,
   159 (5th Cir. 2018) (alteration in original) (quoting Sealed Petitioner v. Sealed
   Respondent, 829 F.3d 379, 383 (5th Cir. 2016)). Although Tejada-Reyes
   claims that a central reason for his persecution was his political opinion, the
   record reflects that he was merely subjected to economic extortion, which is
   not a cognizable form of persecution. See Singh v. Barr, 920 F.3d 255, 259
   (5th Cir. 2019).
          The BIA did not abuse its discretion in determining that Tejada-Reyes
   failed to make a prima facie showing of entitlement to protection under the
   CAT. To establish that entitlement, an alien must prove that it is more likely
   than not that he will be tortured with the consent or acquiescence of public
   officials if he returns to the particular country in question.         8 C.F.R.
   §§ 1208.16(c)(2), 1208.18(a)(1). Despite his claims to the contrary, Tejada-
   Reyes is unable to show a reasonable likelihood of torture by the Guatemalan
   police because his brother and mother have continued to reside there without
   incident and because he was initially targeted on account of his ability to pay
   and the record reflects that he no longer has any business interests in
   Guatemala.
          The petition for review is DENIED.




                                          3